Citation Nr: 1729486	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-22 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a chronic left rotator cuff injury with arthroscopic repair.

2.  Entitlement to compensation for an acquired psychiatric disorder, claimed as anxiety and anxiousness, to include as secondary to a left shoulder disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 6, 1976 to July 22, 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In March 2012, the Veteran testified at a Travel Board hearing.  A transcript of that proceeding is of record.

The case was remanded in July 2013 for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to benefits under section 1151 due to his left shoulder surgery in June 2008 and subsequent physical therapy at the Little Rock, Arkansas VA Medical Center (VAMC).  

The Board noted in its July 2013 remand that the Veteran had been afforded VA examinations in August 2009 and December 2010 to consider his claim concerning his left shoulder but that the opinions provided were inadequate.  As such, the Board's remand directives included obtaining an opinion from the VA examiner explaining whether there was an aggravation or increase in the Veteran's symptoms due to his June 2008 surgery on his left shoulder or subsequent physical therapy, and if this was the case, whether it was at least as likely as not due to either carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing such care or treatment or was not a reasonably foreseeable consequence of the care or treatment provided.  The Board's instructions included for the examiner to explain fully the rationale for all conclusions in the report.

An opinion was provided by a VA examiner in June 2015.  The examiner opined that there was no evidence that the Veteran had an aggravation or increase of his symptoms due to his June 2008 surgery on his left shoulder or subsequent physical therapy.  In April 2016, the examiner added that he found no indication of negligence or poor care noted in the treatment of the Veteran's shoulder.  In May 2016, the examiner added that a chart review was done in June 2015 to see if any "care of Veteran's shoulder at VA had been any aggravation or increase in his symptoms due to June 2008 surgery on his left shoulder."  The examiner noted that he had opined that there had not been an aggravation or increase and that his rationale was that the Veteran's care appeared appropriate to him and that while the Veteran's outcome was not ideal, it "did not seem to be due to a problem with his care."

If VA provides a medical examination or opinion, whether or not obligated to do so, the duty to assist requires that it be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Additionally, VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).

In this case, the Board finds that the opinions provided do not include adequate rationale.  The examiner did not address the evidence considered in making his determinations, and therefore did not provide a clearly and fully articulated rationale.  As such, further opinion is necessary.

Additionally, the Board finds that the TDIU claim and claim for compensation for a psychiatric disorder, claimed as secondary to a left shoulder disability, are inextricably intertwined with the issue of compensation for a left shoulder disability.  Adjudication of the TDIU issue and psychiatric issue must be deferred pending completion of the additional evidentiary development outlined above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request an addendum opinion from the examiner who provided the June 2015, April 2016, and May 2016 opinions with regard to the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability manifested by left shoulder surgery in June 2008 and subsequent physical therapy at the Little Rock VAMC.  If this examiner is not available, please obtain this opinion from a similarly qualified examiner.

If it is determined that an opinion cannot be satisfactorily determined without another clinical examination of the Veteran, such examination should be scheduled with proper notification of such provided to the Veteran.

The examiner must provide a thorough, detailed rationale that addresses and identifies the evidence upon which the opinion was based.

The examiner must address the following:

a)  Is it as likely as not that the Veteran sustained an additional disability to his left shoulder as a result of left shoulder surgery in June 2008 and subsequent physical therapy at the Little Rock VAMC? If so, what is the additional disability?

The examiner must consider both whether additional disability was caused by the VA treatment, as well as whether additional disability resulted from the aggravation of a present disability.

In determining  whether the Veteran has an additional disability, it is necessary to compare the Veteran's condition immediately prior to the treatment in question to his condition immediately following that treatment.

b)  If there is an additional disability, offer an opinion as to whether it is more likely than not (i.e., greater than 50 percent probability), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in performing the June 2008 surgery or prescribing and having the Veteran perform the physical therapy treatment following the surgery.

c)  If there is an additional disability, also offer an opinion as to whether it is more likely than not (i.e., greater than 50 percent probability), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such additional disability was due to an event not reasonably foreseeable.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




